The state brings this action to contest disallowance of a claim against the decedent's estate disallowed on May 14, 1973. That writ was served April 8, 1975, and the defendant demurs *Page 15 
to the complaint on the ground that "[t]he plaintiff has failed to initiate the action within the statutory time period," which is four months after disallowance. General Statutes § 45-210.
Generally, the sovereign is not subject to statutes of limitation. State v. Goldfarb, 160 Conn. 320, 323. The state, however, is bound by the nonclaim statute, § 45-205 of the General Statutes. Goldfarb, supra, 326. While that section's operation differs from that of § 45-210, in issue here, their purposes are similar, both designed to "facilitate the speedy settlement of estates." Goldfarb, supra; Robbins v.Coffing, 52 Conn. 118, 141. The sovereign should abide by the statute, "to avoid the indefinite postponement of the settlement of estates to the detriment of the rightful beneficiaries, a purpose to which government as well as any other creditor should be required to adhere." Goldfarb, supra.
   Accordingly, the demurrer is sustained.